DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed polymer-metal junction comprising a polymer composition having the specific composition in contact with a metal substrate.  The closest prior art is El-Hibri et al. (WO 2016/092087).  El-Hibri et al teaches a polymer metal junction (Abstract) comprising a polymer composition in contact with a metal substrate (2:10-34); where the polymer component includes a PEEK-PEDEK copolymer (Table 1).  The polymer is made with diphenylsulfone as a solvent, and thus would comprise residual diphenyl sulfone/less than 10 weight percent (Example 7-9).
El-Hibri et al teaches the polymer as comprising at least 50% of the PEEK units (18:8-17), which is outside the claimed range.  There is not suggestion in the prior art to go outside the range of El-Hibri et al. to arrive at the claimed polymer metal junction.  As such, the claimed polymer metal junction is non-obvious over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767